DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 04/30/2020 has been entered. Claims 3-7, 11, 12, 16-20, 24, 26, 34-36, 38, 39, 45-47, 49, and 50 are cancelled. Claims 1, 2, 8-10, 13-15, 21-23, 25, 27-33, 37, 40-44, and 48 are pending and are currently examined.

Priority
This application is a 371 of PCT/US2018/036067 filed on 06/05/2018, which claims benefit of US Provisional Application No. 62/516,536 filed on 06/07/2017.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 2, 8-10, 13, and 14 are drawn to A method of producing T cells having reduced surface fucosylation, the method comprising: culturing T cells in the presence of a fucose analog in a cell culture medium; wherein said fucose analog is selected from the group consisting of formulae (I) or (II): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
… wherein said T cells having reduced surface fucosylation relative to T cells cultured in the absence of said fucose analog.

Group II, claims 15, 21-23, 25, 27, and 28 are drawn to A method of producing T cells having reduced surface fucosylation, the method comprising: providing a fucose analog to an animal; and obtaining T cells having reduced surface fucosylation from the animal, said fucose analog is selected from the group consisting of formulae (I) or (II): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
… wherein said T cells obtained from the animal have reduced surface fucosylation relative to T cells present in or obtained from a control animal that was not provided with said fucose analog.

Group III, claims 29-33 and 37 are drawn to A method of providing an adoptive cell therapy to a subject, the method comprising: administering a mixture comprising T cells with reduced surface fucosylation to the subject in need of the cell therapy.

Group IV, claims 40-44 and 48 are drawn to A method of treating a cancer, the method comprising: administering a mixture comprising T cells with reduced surface fucosylation to a subject in need of said cancer treatment.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I/II are directed to a technical feature: formulae (I) or (II): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Group III/IV are directed to a technical feature:  T cells with reduced surface fucosylation. Either technical feature is not a special technical feature as it does not make a contribution over the prior art in view of (A) Senter et al. (WO 2012/019165, February 9, 2012, also listed in IDS filed on 04/30/2020) disclosed Alkynyl fucose peracetate and 2-deoxy-2-fluorofucose diacetate (pages 47/88 and 50/88); and (B) Fujii et al. (Gastroenterology 150:1620-1632, 2016) disclosed that attachment of a fucose molecule to the innermost N-glycan in a glycoprotein (core fucosylation) is catalyzed by α1-6 fucosyltransferase (FUT8). Adoptive transfer of Fut8-/- T cells to RAG2-deficient mice reduced the severity of colitis (page 1620, BACKGROUND & AIMS section). Therefore, the technical feature of Groups I/II or III/IV cannot be a special technical feature over the prior art.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623